Citation Nr: 0510859	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  91-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for hilar 
sarcoidosis.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico.  In that rating decision, the RO denied an increased 
(compensable) rating for the veteran's service-connected 
hilar sarcoidosis.  The veteran perfected an appeal of the 
increased rating issue.  In a November 1994 rating decision 
during the appeal, the RO granted a 10 percent rating, 
effective from May 10, 1990, the date the RO received the 
veteran's increased rating claim.  The Board remanded the 
case to the RO for development on multiple occasions.  

In a decision dated in March 2003, the Board denied the 
increased rating claim.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in August 2004, the Court set aside the March 
2003 Board decision and remanded the matter to the Board.  In 
an order dated in September 2004, the Court granted a motion 
from the VA Secretary for clarification, and in that order 
confirmed that readjudication of the matter was necessary to 
ensure compliance with the Board's September 1998 remand 
instructions.  In light of the long history of this appeal, 
the Court emphasized that this claim should be handled 
expeditiously.  


REMAND

Service connection has been established for hilar sarcoidosis 
from October 1970.  A noncompensable rating was assigned 
under 38 C.F.R. § 4.97, Diagnostic Code 6699-6802, as 
analogous to an unspecified pneumoconiosis because there was 
no specific rating code for sarcoidosis.  The veteran filed a 
claim for increased rating for his service-connected hilar 
sarcoidosis in May 1990.  A November 1994 rating decision 
during the appeal granted a 10 percent disability rating 
under Diagnostic Code 6699-6802, effective from May 10, 1990, 
the date of claim for increased rating.  The veteran 
contended in 1990 that his hilar sarcoidosis had "increased 
considerably during the years."  

Prior to October 7, 1996, Diagnostic Code 6802 provided a 
10 percent rating where the condition was definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  The next higher rating of 30 percent 
required moderate disability with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests.  38 C.F.R. § 4.97 (1995).  

Effective October 7, 1996, new criteria for rating the 
severity of pulmonary disorders became effective.  38 C.F.R. 
§ 4.97, Diagnostic Code 6846 (2004).  The December 2002 
supplemental statement of the case advised the veteran of the 
new criteria for evaluating the severity of pulmonary 
disorders, and specifically the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6846.  Diagnostic Code 6802, under 
which the veteran was first rated, has been removed from the 
current rating schedule for respiratory disorders.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary).  

Under Diagnostic Code 6846 in effect from October 7, 1996, a 
noncompensable rating contemplates chronic hilar adenopathy 
or stable lung infiltrates without symptoms or physiologic 
impairment.  Diagnostic Code 6846 does not provide 
a 10 percent rating.  The next higher rating of 30 percent is 
warranted for sarcoidosis with pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Diagnostic Code 6846 
indicates that active disease or residuals may otherwise be 
rated as chronic bronchitis (Diagnostic Code 6600) and extra-
pulmonary involvement under the specific body system 
involved.  38 C.F.R. § 4.97 (2004).  

Under Diagnostic Code 6600, a 10 percent rating is warranted 
for the Forced Expiratory Volume in one second (FEV-1) of 71- 
to 80-percent predicted, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1 /FVC) of 
71 to 80 percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66- 
to 80-percent predicted.  A 30 percent rating is warranted 
for the FEV-1 of 56- to 70-percent predicted, or; the FEV-1 
/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent 
predicted.  A 60 percent rating is warranted for FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97 (2004).  

In September 1998, the Board remanded the veteran's claim for 
a VA examination to determine the current severity of his 
service-connected sarcoidosis in light of the changed 
regulations.  Among other things, the remand ordered that the 
examiner express the examination results in terms consistent 
with both the previous and new rating criteria.  Although a 
medical examination was conducted, there is no evidence in 
the record that the medical examiner provided the requested 
information.  In its August 2004 order, the Court, citing 
Stegall v. West, 11 Vet. App. 268, 271 (1998), determined 
that the Board had erred in failing to ensure compliance with 
its September 1998 remand.  In its August 2004 and 
September 2004 orders, the Court remanded the case to the 
Board with the direction that the veteran be examined in 
compliance with the September 1998 Board remand order, and 
this must be done.  

Subsequent to the RO's most recent consideration of the 
claim, the Court issued its decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In that decision, the 
Court held, in part, that notice requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

While the RO did, in a letter dated in December 2002, discuss 
what the evidence must show to establish an increased rating 
and requested that the veteran submit or identify evidence in 
support of his claim, the veteran has not been explicitly 
requested to provide any evidence in his possession that 
pertains to the claim.  This should be done.  

Finally, throughout the appeal the veteran has stated that he 
receives treatment for his service-connected hilar 
sarcoidosis at the Mayaguez VA outpatient clinic and the San 
Juan VA Medical Center (VAMC).  The most recent treatment 
records in the claims file are dated in December 2002.  The 
RO should obtain and associate with the claims file any more 
recent VA medical records that may be available.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should obtain and associate 
with the claims file all VA medical 
records for the veteran from the Mayaguez 
VA outpatient clinic and the San Juan 
VAMC dated from December 2002 to the 
present.  This should include, but not be 
limited to, outpatient records, 
consultation reports, pulmonary notes, 
medications, problem lists, reports of 
imaging studies and pulmonary function 
tests as well as any hospital summaries.  

2.  The RO should contact the veteran and 
request that he provide any evidence in 
his possession that pertains to his claim 
for an increased rating for his hilar 
sarcoidosis.  

3.  Thereafter, the RO should arrange for 
VA examination of the veteran to 
determine the severity of his service-
connected sarcoidosis.  The examiner 
should record the veteran's complaints in 
full and record any current medications 
prescribed for his sarcoidosis.  All 
indicated tests and studies, including 
pulmonary function studies, should be 
accomplished, and all findings should be 
reported in detail.  The examiner should 
express the examination results in terms 
consistent with both the previous and new 
rating criteria, which are outlined in 
the body of this REMAND; that is, 
38 C.F.R. § 4.97, Diagnostic Code 6802 
(1995) and 38 C.F.R. § 4.97, Diagnostic 
Codes 6600 and 6846 (2004).  A copy of 
this REMAND should be provided to the 
examiner, and the claims file must be 
provided to the examiner for review of 
pertinent documents.  That the examiner 
reviewed the claims file should be noted 
in the examination report, and the report 
should be typewritten.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA examination report to 
ensure that it is responsive to, and in 
complete compliance with, the directives 
of this remand.  If it is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and in the 
absence of compliance, further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  After the development requested above 
has been completed and any additional 
development deemed necessary by the RO 
has been accomplished, the RO should 
readjudicate entitlement to a rating in 
excess of 10 percent for hilar 
sarcoidosis, with consideration of the 
old and new rating criteria for 
respiratory conditions.  If the benefit 
sought on appeal remains denied, the RO 
should issue a supplemental statement of 
the case, and the veteran should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


